United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 27, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 06-10366
                          Summary Calendar



ROBERT J. GRODEN,

                     Plaintiff-Counter Defendant-Appellee,

versus

JACKIE DIANE ALLEN; ET AL.,

                     Defendants,

RICHARD BRENTON TOBIAS,

                     Defendant-Counter Claimant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:03-CV-1685
                       USDC No. 3:06-CV-049
                       --------------------

Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Richard Brenton Tobias, a sanctioned litigant, requests

permission to proceed in forma pauperis on appeal of the denial of

his motion for access to exhibits.    Tobias’s motion and appeal are

frivolous and without arguable merit.     See Howard v. King, 707
F.2d 215, 220 (5th Cir. 1983).     Accordingly, the motion is DENIED,



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-10366
                                -2-

and the appeal is DISMISSED.   See 5TH CIR. R. 42.2.   All other

outstanding motions are DENIED.

     This court previously sanctioned Tobias for filing frivolous

appeals and warned him that the filing of repetitious or

frivolous actions would invite the imposition of additional

sanctions.   See Tobias v. Young, No. 95-10577 (5th Cir. Apr. 11,

1996) (unpublished); Tobias v. Brown, No. 95-40379 (5th Cir. Aug.

24, 1995) (unpublished).   Accordingly, we order Tobias to pay

$500 in sanctions to the Clerk of this court.

     Tobias is BARRED from filing in this court or in any court

subject to this court’s jurisdiction any appeal, motion, and/or

pleading in connection with this case until the total amount of

the sanction imposed is paid in full.     Tobias is further BARRED

from filing any pro se, in forma pauperis, civil appeal in this

court, or any pro se, in forma pauperis, initial civil pleading

in any court subject to this court’s jurisdiction until the total

amount of the sanction imposed is paid in full.    Any submissions

that do not show proof that the sanction has been paid will be

neither addressed nor acknowledged.   Upon proof that the sanction

has been paid, Tobias is required to seek advance written

permission of a judge of the forum court before filing any pro

se, in forma pauperis, civil appeal, or any pro se, in forma

pauperis, initial civil pleading.   The Clerk of this court and

the Clerks of all federal district courts in this Circuit are

directed to return to Tobias, unfiled, any attempted submission
                          No. 06-10366
                               -3-

inconsistent with this bar.   Tobias is cautioned that any future

frivolous or repetitive filings in this court or any court

subject to this court’s jurisdiction will subject him to

additional sanctions.